                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JONATHAN TOBIAS ALLEN,

            Petitioner,

v.                                           CASE NO. 3:20cv5989-MCR-MJF

MARK S. INCH,

          Respondent.
_____________________________/

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated May 14, 2021. ECF No. 15. The parties were furnished

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court

has made a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, the Court concludes that the Report and Recommendation should be

adopted.

      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 15, is

adopted and incorporated by reference in this Order.
                                                                             Page 2 of 2


         2.       Respondent’s Motion to Dismiss, ECF No. 11, is GRANTED.

         3.       The petition for writ of habeas corpus, ECF No. 1, challenging the

judgment of conviction and sentence in State of Florida v. Jonathan Tobias Allen,

Escambia County Circuit Court Case No. 2019-CF-2415, is DISMISSED

WITHOUT PREJUDICE for failure to exhaust state remedies.

         4.       A certificate of appealability is DENIED.

         5.       The Clerk of Court is directed to close the file.

         DONE AND ORDERED this 27th day of May 2021.



                                              s/   M. Casey Rodgers
                                            M. CASEY RODGERS
                                            UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5989-MCR/MJF
